1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
2
                                                                  Jul 23, 2019
3                       UNITED STATES DISTRICT COURT
                                                     SEAN F. M AVOY, CLERK   C
                       EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA, for              No. 2:18-cv-00307-SMJ
5    the use of EVERETT CONCRETE
     LLC, an Idaho Limited Liability            ORDER DISMISSING CASE
6    Company,

7                             Plaintiff,

8                v.

9    INNOVATIVE CONSTRUCTION &
     DESIGN LTD., a Washington
10   Corporation; and BERKLEY
     INSURANCE COMPANY, Bond No.
11   0204733, a Delaware Corporation,

12                            Defendants.

13
           On July 22, 2019, the parties filed a stipulated dismissal, ECF No. 27.
14
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
15
     IT IS HEREBY ORDERED:
16
           1.    The parties’ Stipulated Motion for Dismissal, with Prejudice and
17
                 Without Costs, ECF No. 27, is GRANTED.
18
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties
19
                 to bear their own costs and attorneys’ fees.
20
           3.    All pending motions are DENIED AS MOOT.


     ORDER DISMISSING CASE - 1
1          4.     All hearings and other deadlines are STRICKEN.

2          5.     The Clerk’s Office is directed to CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

4    and provide copies to all counsel.

5          DATED this 23rd day of July 2019.

6                       _________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
